Citation Nr: 0739945	
Decision Date: 12/19/07    Archive Date: 12/26/07

DOCKET NO.  05-35 241	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to an initial disability rating in excess of 50 
percent for post-traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Andrew Mack, Associate Counsel


INTRODUCTION

The veteran served on active duty from October 1969 to 
October 1971. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Detroit, Michigan that granted the veteran's claim of 
entitlement to service connection for PTSD with an evaluation 
of 50 percent.  The veteran perfected a timely appeal of this 
determination to the Board.

In October 2007, the veteran appeared and offered testimony 
in support of his claim before the undersigned member of the 
Board.  The veteran's testimony on that occasion has been 
transcribed and associated with his claim's file.

In a May 2005 written statement, the veteran's representative 
indicated that the veteran wished to claim entitlement to a 
total disability rating for individual unemployability 
(TDIU).  The RO has not yet addressed the issue of 
entitlement to TDIU.  Therefore, the matter is referred to 
the RO for the appropriate action.


FINDINGS OF FACT

1. The veteran's PTSD is productive of occupational and 
social impairment due to such symptoms as flattened and 
blunted affect, depressed mood, anger, and chronic sleep 
impairment due to nightmares.

2. The veteran's PTSD is not productive of occupational and 
social impairment, with deficiencies in most areas, such as 
work, school, family relations, judgment, thinking, or mood, 
due to such symptoms as: suicidal ideation; obsessional 
rituals which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near- 
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); and an inability to establish and maintain 
effective relationships.


CONCLUSION OF LAW

The criteria for a disability rating in excess of 50 percent 
for PTSD have not been met.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. §§ 4.1, 4.3, 4.7, 4.130, Diagnostic Code 9411 
(2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in part at 38 U.S.C.A. §§ 5103, 5103A (West 2002), and 
implemented at 38 C.F.R. § 3.159 (2007), amended VA's duties 
to notify and assist a claimant in developing the information 
and evidence necessary to substantiate a claim.

First, VA has a duty under the VCAA to notify a claimant and 
any designated representative of the information and evidence 
needed to substantiate a claim.  In this regard, December 
2004 and February 2006 letters to the veteran from the Agency 
of Original Jurisdiction (AOJ) specifically notified him of 
the substance of the VCAA, including the type of evidence 
necessary to establish entitlement to service connection and 
an increased rating, and the division of responsibility 
between the veteran and VA for obtaining that evidence.  
Consistent with 38 U.S.C.A. § 5103(a) (West 2002) and 
38 C.F.R. § 3.159(b) (2007), these letters essentially 
satisfied the notification requirements of the VCAA by: (1) 
informing the veteran about the information and evidence not 
of record that was necessary to substantiate his claim; (2) 
informing the veteran about the information and evidence VA 
would seek to provide; (3) informing the veteran about the 
information and evidence he was expected to provide; and (4) 
requesting that the veteran provide any information or 
evidence in his possession that pertained to the claim.

The Board acknowledges that complete VCAA notice was only 
provided to the veteran after the initial unfavorable 
decision in this case, rather than prior to the initial 
decision as typically required.  However, in a case involving 
the timing of the VCAA notice, the United States Court of 
Appeals for Veterans Claims (Court) held that in such 
situations, the appellant has a right to a VCAA content-
complying notice and proper subsequent VA process.  Pelegrini 
v. Principi, 18 Vet. App. 112 (2004).  A VCAA-compliant 
letter was issued to the veteran in February 2006.  
Thereafter, he was afforded an opportunity to respond, and 
the AOJ then subsequently reviewed the claim and issued 
supplemental statements of the case to the veteran in October 
2006 and December 2006.  Under these circumstances, the Board 
finds that the notification requirements of the VCAA have 
been satisfied.  Pelegrini v. Principi, supra; Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).

Also, during the pendency of this appeal, the Court issued a 
decision in the consolidated appeal of Dingess v. Nicholson, 
19 Vet. App. 473 (2006), which held that the VCAA notice 
requirements apply to all five elements of a service 
connection claim, including the disability rating and 
effective date of the award.  The veteran was provided this 
notice in June 2006.  As such, any notice deficiencies 
related to the rating or effective date were subsequently 
remedied.  Thus, the Board finds no prejudice to the veteran 
in processing the issuance of a final decision.  See Bernard 
v. Brown, 4 Vet. App. 384, 394 (1993); Sutton v. Brown, 9 
Vet. App. 553 (1996).

Second, VA has a duty under the VCAA to assist a claimant in 
obtaining evidence necessary to substantiate a claim.  
38 U.S.C.A. § 5103A (West 2002).  In this regard, the 
following are associated with the claims file: the veteran's 
service medical records, VA medical treatment records, 
private psychological evaluations, a VA mental health 
examination, private treatment records, a letter from the 
veteran's private counselor, a lay statement from the 
veteran's co-worker, the veteran's testimony at his January 
2006 RO hearing and October 2007 Board hearing, and written 
statements from the veteran and his representative.  There is 
no indication that there is any additional relevant evidence 
to be obtained by either VA or the veteran.  The Board 
therefore determines that VA has made reasonable efforts to 
assist the veteran in obtaining evidence necessary to 
substantiate his claim.

II. Increased Initial Rating

The veteran argues that he is entitled to an initial 
disability rating in excess of 50 percent for PTSD.

Disability evaluations are determined by comparing present 
symptomatology with the criteria set forth in VA's Schedule 
for Rating Disabilities, which is based on average impairment 
in earning capacity.  See 38 U.S.C.A. § 1155; 38 C.F.R. Part 
4.  When a question arises as to which of two ratings apply 
under a particular diagnostic code, the higher evaluation is 
assigned if the disability more closely approximates the 
criteria for the higher rating; otherwise, the lower rating 
is assigned.  38 C.F.R. § 4.7.  After careful consideration 
of the evidence, any reasonable doubt remaining is resolved 
in favor of the veteran.  38 C.F.R. § 4.3.

The veteran's entire history is reviewed when making 
disability evaluations.  See 38 C.F.R. § 4.1; Schafrath v. 
Derwinski, 1 Vet. App. 589, 592 (1995).  However, where the 
question for consideration is the propriety of the initial 
evaluation assigned after the grant of service connection, 
evaluation of the medical evidence since the effective date 
of the grant of service connection and consideration of the 
appropriateness of "staged ratings" is required.  See 
Fenderson v. Brown, 12 Vet. App. 119, 126 (1999).

The veteran's psychiatric disability is evaluated under 
Diagnostic Code (DC) 9411, 38 C.F.R. § 4.130.  Under DC 9411, 
the following applies:

A 30 percent evaluation is warranted when there is 
occupational and social impairment with occasional decrease 
in work efficiency and intermittent periods of inability to 
perform occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care, and 
conversation normal), due to such symptoms as: depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, mild memory loss (such as 
forgetting names, directions, recent events).

A 50 percent evaluation is warranted when there is 
occupational and social impairment, with reduced reliability 
and productivity, due to such symptoms as flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more frequently than once a week; difficulty in 
understanding complex commands; impairment of short- and 
long-term memory (e.g., retention of only highly learned 
material, forgetting to complete tasks); impaired judgment; 
impaired abstract thinking; disturbances of motivation and 
mood; and difficulty in establishing and maintaining 
effective work and social relationships.

A 70 evaluation is warranted when there is occupational and 
social impairment, with deficiencies in most areas, such as 
work, school, family relations, judgment, thinking, or mood, 
due to such symptoms as: suicidal ideation; obsessional 
rituals which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near- 
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); and an inability to establish and maintain 
effective relationships.

A 100 percent evaluation is warranted for total occupational 
and social impairment, due to such symptoms as: gross 
impairment in thought processes or communication; persistent 
delusions or hallucinations; grossly inappropriate behavior; 
persistent danger of hurting self or others; intermittent 
inability to perform activities of daily living (including 
maintenance of minimal personal hygiene); disorientation to 
time or place; and memory loss for names of close relatives, 
own occupation, or own name.

In the instant case, the veteran was given a private 
psychological evaluation in September 2004.  On examination, 
the following was noted: the veteran was appropriately 
groomed for all of his psychosocial assessment sessions; 
initially, he appeared merely compliant and denied any 
problems associated with combat stress; he was oriented to 
time, place, person, and situation; his immediate memory was 
fair to intact, as was his recent memory; there was some 
intermittent difficulty with recall dating back to Vietnam; 
his mood and affect reflected moderate depression and 
underlying irritability; he was average in intelligence and 
experiencing little or no perceptual problems; there were 
some difficulties with flashbacks; the veteran could be 
described as insightful with fairly good judgment; and he 
presented with no suicidal and/or homicidal ideation.  The 
following was also noted: that the veteran admitted to 
experiencing intrusive, distressing thoughts or images dating 
back to Vietnam on a daily basis, with distressing dreams 
associated with his wartime stressors; that the veteran 
described minimal support systems and preferred to be left 
alone, with his working relationship with his brother mild to 
moderately supportive; that he enjoyed snowmobiling and 
weekend drinking/socializing; and that he admitted to a total 
inability to feel love related emotions.  The veteran was 
diagnosed as having PTSD, chronic and severe, and he was 
given a global assessment of functioning (GAF) score of 47.

The veteran was afforded a VA mental health examination in 
January 2005.  The examiner noted that the September 2004 
private psychological examination report was reviewed.  At 
the time of examination, the veteran stated the following: 
that he had been in a relationship with a woman since July 
2004 and got along with her well; that he had several 
friends, but none of them were close friends; that, on a 
typical day, he and his brother would mop and shovel snow in 
the early morning hours, after which they would work doing 
odd jobs for a customer who owned several apartment 
buildings; that he went out to eat on Friday night and would 
stay for music and dancing; that he went out with his 
girlfriend, friends, or sometimes alone; and that he had 
bouts of heavy drinking.  On mental status examination, the 
following was noted: the veteran was dressed in casual, 
seasonal clothing in good repair; he was well-groomed and 
there was evidence of good personal hygiene habits; he 
reported being independent in all activities of daily living; 
he related to the examiner in a cooperative manner, with good 
eye contact; the veteran's mood was euthymic; he denied 
feeling depressed, although it was noted that he became 
tearful when the topic of Vietnam was discussed; his affect 
was appropriate to mood, although he attempted to disguise 
and hide tearfulness from the examiner; the veteran's 
behavior was appropriate to the interview setting; he 
responded to questions in a rational, coherent, and organized 
manner; there was no evidence of any obsession, compulsions, 
or phobias; there was no evidence of any delusion, 
hallucinations, psychotic symptoms, or thought disorders; his 
ability to communicate was not impaired; he denied any 
current suicidal ideation or intent, but admitted to passive 
suicidal thoughts without intent by history; he admitted to 
having angry thoughts on occasion, but denied any homicidal 
ideation or intent; he stated that he had not been involved 
in physical aggressiveness or physical altercations since the 
early 1970s; he was alert and oriented in all spheres; he 
noted some benign decline in short term memory recall, which 
was not unusual for individuals his age; his memory 
functioning for immediate, recent and remote events as quite 
adequate for purposes of the examination; his rate and volume 
of speech was normal; his insight into his PTSD was limited, 
but getting better through counseling; and the veteran 
described long term sleep problems, indicating that he 
usually get between 4 and 6 hours of sleep a night, but that 
he was sometimes afraid to go to sleep because of the dreams.  
The VA examiner made the following conclusions: the veteran 
continued to re-experience his combat in the form of 
recurrent, intrusive, distressing recollections on a daily 
basis; he experienced distressing dreams, estimating their 
frequency as three or four times a month; there was evidence 
of persistent avoidance of stimuli associated with his trauma 
and emotional numbing; the veteran made efforts to avoid 
thoughts and feelings about Vietnam, and avoided activities, 
places or people that would arouse such recollections; there 
was evidence of diminished interest and participation in 
significant activities such as social activities and 
snowmobiling; he reported emotional numbing and detachment 
from others; he expressed concern that he was unable to have 
loving feelings towards his current girlfriend; and there was 
evidence of symptoms of increased arousal in the form of a 
long term sleep disorder and hypervigilance.  The veteran was 
diagnosed as having chronic PTSD and was given a GAF score of 
55, with the examiner opining that the veteran had moderate 
symptoms of PTSD with some impairment in social and 
occupational functioning.

At his January 2006 RO hearing, the veteran testified that he 
had flashbacks, mostly in dreams, that he did not sleep well, 
that a lot of people that would have said that they were his 
friends, but that nobody was really close with him, and that 
he thought about suicide from time to time.

The veteran underwent a private mental examination in June 
2006.  At the time of examination, the veteran denied being 
suicidal, although he did mention that there were plenty of 
days he just did not feel like doing anything, and he 
mentioned that he could see how people could kill themselves 
out of hopelessness, but he was not personally going to 
consider that.  He also stated that he had chronic anger 
management issues, but that these were mostly thoughts, never 
actions, against other people, that, when provoked, he tended 
to walk away and wanted to be by himself, and that he was by 
himself or with his brother during work hours and had a 
girlfriend, but that otherwise he had few friends in the area 
and preferred to do things alone.  On mental status 
examination, the following was noted: the veteran was 
conversational, forthcoming with answers, and seemed to give 
a good, accurate history; his appearance was neat; his manner 
was suspicious and defensive; his speech was appropriate and 
slowed; he was oriented to time, place and person; his memory 
function was normal; his affect was flat and blunted; his 
motor activity was relaxed and at ease; his judgment was 
fair; he did not give evidence of any disorganized thinking, 
hallucinations or delusions; he showed minimal depressive 
symptoms on testing, and he mainly reported symptoms of 
slight guilt, major anhedonia, minor concentration problems, 
irritability, or tiredness or fatigue; he reported a numbing 
feeling; and he disclaimed suicidal thoughts, but did admit 
to feeling that he wanted to hurt other people, with no 
specific plans or specific individual, or, more accurately, 
he did not like being around people and said that he got fed 
up with people and preferred to be with just a few other 
people.  The examiner opined that the veteran met the 
criteria for PTSD and continued depression, and that he did 
not know if he felt sad or not, he just felt numb, had a very 
restricted affect, and could describe anger, but was 
basically not handing his anger in a violent way.  The 
veteran was recommended for individual counseling.

The veteran's counseling progress notes from June 2006 to 
October 2006 are of record.

In June 2006, it was noted that the veteran expressed that he 
had a desire to harm people but no one in particular and that 
this was a common anger management problem he had had for 
many hears, that he denied feeling suicidal, and that he 
seemed to meet the criteria for major recurrent depression 
along with PTSD.

In July 2006, the following was noted: the veteran continued 
to state that he felt numb and did not really score high on 
depression; his main features were that there was numbing and 
a great amount of anhedonia; affect was rather flat, but he 
was starting to open up regarding his feelings; he presented 
a somewhat elevate risk for an effective suicide in that his 
anhedonia and empty feelings were not controlled by any 
mediation and his statements that nothing interested him 
along with a statement that "one fine day my life will end 
and it will all be over" was spoken; he relied on his 
girlfriend for emotional support and continued to say that 
she was a very good influence in his life; he denied wanting 
to effect a suicide but did say that he was often angry with 
other people; and his anger lived in his head mostly, and he 
said that he was too old to get into fights anymore, so he 
did not want to do that.

At a second counseling session in July 2006, it was noted 
that the veteran did not admit to feeling suicidal or 
homicidal, and described feeling chronic alienation from 
others and irritation from others for their actions.

In August 2006, the following was noted: that the veteran was 
not suicidal or homicidal, nor did he have any indication 
that he would act on any of his anger; that he admitted to 
angry feelings, and he and the counselor laughed about some 
individual thoughts that would land anyone in jail, but that 
this was strictly and abstract thought with no concrete plan; 
that the veteran continued to carry a diagnosis of depression 
but without suicidal or homicidal ideation; that there had 
been no change in sleeping pattern and affect was very flat 
and blunted; and that GAF continued at 43.

In a second August 2006 session, the following was noted: 
that there was an undercurrent of unresolved anger and rage 
just below the veteran's surface; that he was able to contain 
it and when dealing with people who made him very angry, such 
as his boss; that some of the veteran's tactics included 
removing himself from the situation, and he did not own 
firearms because he felt that he would have used one by now 
on somebody; and that he continued to have flat affect and 
rather blunted with exceptions of some more animated 
discussion once in a while.

In September 2006, the following was noted: that the 
veteran's affect continued to be flat, showing some signs and 
symptoms of PTSD such as interrupted sleep pattern and 
irritability, and he still described feelings of alienation 
and emptiness; that he had been with his girlfriend for two 
years and they seemed very close; that he did not seem to be 
a great homicide or suicide risk; that he described chronic 
feelings of emptiness, which heighten his risk for suicide 
but that he did not display any of the other features that 
would lead the examiner to believe that suicide was imminent.

In October 2006, it was noted that he veteran continued to be 
depressed and flat of affect, that the veteran seemed to be 
about the same as ever, that he did not express any overt 
suicidal plans but the examiner believed he still presented a 
fairly moderate risk for suicide, but that what was stopping 
him was the fact that he was looking foreword to going south 
with his girlfriend and was not having any major conflicts 
anywhere in his life at that time.

In a second October 2006 session, the following was noted: 
that the veteran continued to have flattened affect, daily 
intrusive thoughts, frequent sleep disorders, and nightmares; 
that, on this occasion, the veteran had come from work 
directly, as usual, but his grooming was a little bit below 
what his usual grooming standard was, and he said that he 
often did not shave and sometimes did not change clothes 
daily, and the attitude was that it really did not matter to 
him; that the veteran specifically stated that he was not 
suicidal or homicidal, but that he had hints of violence that 
could go unchecked the circumstances were right; that he was 
not an immediate risk of the use of firearms, but that he had 
an undercurrent of hostility and irritability against the 
human race that was not too far removed from his surface 
manners and depressed demeanor.

The veteran's private mental health counselor, B.B., 
submitted a letter dated November 2006.  In the letter, B.B. 
indicated the following: that, at each session, the veteran 
had a very flat affect and B.B. was struck by how blunted his 
emotional state was; that the veteran was depressed, with 
relatively marked symptoms of PTSD, including depression, 
intrusive thoughts on a daily basis, restriction of normally 
enjoyed activities because offenders that he will do 
something to harm others, possession of firearms and bullets, 
frequent nightmares, disruptive sleeping pattern, and even at 
times feeling removed from where he actual is to find himself 
back in the war; that he had never demonstrated unsafe 
behavior around B.B., but his chronic thinking problem, his 
irritably with coworkers, employers, girlfriend, and various 
systems bespeak a high risk of either suicide or harming 
others; that his stabilizing factors appeared to be 
willingness to hold down jobs, being a homeowner, being 
moderate in alcohol use, and having a few sustained 
friendships.

The veteran also submitted a statement from his brother.  In 
the letter, the veteran's brother indicated the following: 
that he had known his brother for 55 years and had worked 
side by side with him for the last 3 years; that he had 
noticed mood swings from pleasant and agreeable to cold, 
dark, and glaring silence; that these mood swings were 
obvious and affected his ability to function in a group, he 
had a cold sense toward new ideas and people; that he had an 
inability to hold a job for any length of time, and, after 
working with him, he saw that this was partially attributed 
to the moods of depression; that he talked about being able 
to kill someone who would upset him; and that the veteran 
tried very hard to function normally in interaction with 
people.

At his October 2007 Board hearing, the veteran testified that 
he had nightmares, flashbacks, and sleeping problems, and 
that he did not get along with people very well, that if he 
saw somebody once a weak he could deal with him, but he did 
not have any close friends that he saw daily.

After reviewing the record, the Board finds that the 
veteran's PTSD does not more closely approximate the criteria 
for a 70 percent disability rating under DC 9411 than those 
for a 50 percent disability rating.  Specifically, the Board 
does not find the record to reflect that there is 
occupational and social impairment, with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as: suicidal 
ideation; obsessional rituals which interfere with routine 
activities; speech intermittently illogical, obscure, or 
irrelevant; near- continuous panic or depression affecting 
the ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting); and an inability to establish 
and maintain effective relationships.

First, neither obsessional rituals which interfere with 
routine activities nor intermittently illogical, obscure, or 
irrelevant speech have ever been noted in the record.  On 
January 2005 VA examination, the veteran's behavior was noted 
to be appropriate to the interview setting, he was noted to 
have responded to questions in a rational, coherent, and 
organized manner, and there was noted to be no evidence of 
any obsession, compulsions, or phobias.  Also, on June 2006 
private examination, his speech was noted to be appropriate 
and slowed and his motor activity was relaxed and at ease.

Second, neither near-continuous panic or depression affecting 
the ability to function independently, appropriately and 
effectively nor impaired impulse control, such as unprovoked 
irritability with periods of violence, have been noted in the 
medical record either.  On September 2004 private 
examination, the veteran's mood and affect were noted to 
reflect moderate depression and underlying irritability.  On 
January 2005 VA examination, the veteran reported being 
independent in all activities of daily living, he denied 
feeling depressed, although it was noted that he became 
tearful when the topic of Vietnam was discussed, he admitted 
to having angry thoughts on occasion, but denied any 
homicidal ideation or intent, and he stated that he had not 
been involved in physical aggressiveness or physical 
altercations since the early 1970s.  On June 2006 private 
examination, the veteran stated that he had chronic anger 
management issues, but that these were mostly thoughts, never 
actions against other people, and that, when provoked, he 
tended to walk away and wanted to be by himself.  It was also 
noted on June 2006 examination that the veteran showed 
minimal depressive symptoms on testing, that he mainly 
reported symptoms of slight guilt, major anhedonia, minor 
concentration problems, irritability, or tiredness or 
fatigue, and that he could describe anger, but was basically 
not handing his anger in a violent way.

The Board notes that the veteran has described a long history 
of anger management problems.  Also, the Board notes that, on 
October 2006 counseling session, it was noted that the 
veteran had hints of violence that could go unchecked if the 
circumstances were right, that he was not an immediate risk 
of the use of firearms, but that he had an undercurrent of 
hostility and irritability against the human race that was 
not too far removed from his surface manners and depressed 
demeanor.  The Board furthermore notes that his counselor 
described in the November 2002 letter depression, intrusive 
thoughts on a daily basis, and restriction of normally 
enjoyed activities because of fears that the veteran would do 
something to harm others.  However, while recognizing that 
the veteran has had problems with both depression and anger, 
the Board does not find that his PTSD has been productive of 
depression, anger, or irritability symptoms at a level of 
severity approximating near-continuous panic or depression 
affecting the ability to function independently, 
appropriately and effectively or impaired impulse control, 
such as unprovoked irritability with periods of violence.

Third, the medical record reflects that the veteran has 
consistently been noted to be oriented to time, place and 
person, and to have good personal appearance and hygiene.  
The Board notes that, on one occasion, it was noted that the 
veteran had come from work directly, as usual, but his 
grooming was a little bit below his usual grooming standard.  
However, the overwhelming medical evidence of record 
indicates that neglect of personal appearance and hygiene is 
not a symptom of the veteran's PTSD.

Fourth, while the record might reflect some difficulty in 
establishing and maintaining close relationships, it does not 
reflect an inability to establish and maintain effective 
relationships.  On September 2004 private examination, the 
veteran described minimal support systems and that he 
preferred to be left alone, with his working relationship 
with his brother mild to moderately supportive.  The veteran 
also stated on September 2004 examination that he enjoyed 
snowmobiling and weekend drinking/socializing, but that he 
admitted to a total inability to feel love related emotions.  
On January 2005 VA examination, the veteran reported the 
following: that he had been in a relationship with a woman 
since July 2004 and got along well with her; that he had 
several friends but none of them were close friends; that, on 
a typical day, he and his brother would mop and shovel snow 
in the early morning hours, after which they would work doing 
odd jobs for a customer who owned several apartment 
buildings; that he went out to eat on Friday night and would 
stay for music and dancing; that he went out with his 
girlfriend, friends, or sometimes alone; and that he had 
bouts of heavy drinking.  In June 2006, the veteran stated 
that he was by himself or with his brother during work hours 
and had a girlfriend, but that otherwise he had few friends 
in the area and preferred to do things alone.  He also stated 
that he did not like being around people and said that he got 
fed up with people and preferred to be with just a few other 
people.  In July 2006, the veteran reported that he relied on 
his girlfriend for emotional support and continued to say 
that she was a very good influence in his life.  In October 
2006, the veteran's counselor reported that the veteran had 
been with his girlfriend for two years and that they seemed 
very close.  In November 2006, the veteran's counselor stated 
that having a few sustained friendships was a stabilizing 
factor for the veteran.

Fifth, the record does not reflect suicidal ideation as a 
symptom resulting in occupational and social impairment, with 
deficiencies in most areas, such as work, school, family 
relations, judgment, thinking, or mood.

The Board notes that, in September 2006, the veteran's 
counselor noted that, although he did not seem to be a great 
suicide risk, the veteran described chronic feelings of 
emptiness, which heightened his risk for suicide, but that he 
did not display any of the other features that would lead the 
examiner to believe that suicide was imminent.  The Board 
also notes that, in October 2006, the same counselor noted 
that the veteran did not express any overt suicidal plans, 
but the examiner believed he still presented a fairly 
moderate risk for suicide, but that what was stopping him was 
the fact that he was looking foreword to going south with his 
girlfriend and was not having any major conflicts anywhere in 
his life at that time.  The Board furthermore notes that the 
veteran's private mental health counselor, B.B., submitted a 
letter dated November 2006 indicating that he had never 
demonstrated unsafe behavior around B.B., but that his 
chronic thinking problem, his irritably with coworkers, 
employers, girlfriend, and various systems bespeak a high 
risk of either suicide or harming others.  The Board moreover 
notes the veteran's testimony at his January 2006 RO hearing 
that he thought about suicide from time to time.

However, the veteran was specifically noted not to have had 
suicidal ideation on September 2004 private examination, 
January 2005 VA examination, June 2006 private examination, 
and on virtually all of his counseling sessions between June 
2006 and October 2006.  Accordingly, a review of the entire 
record does not reveal PTSD with functional impairment due to 
suicidal ideation.

The Board notes that the veteran's PTSD, while not reflecting 
an inability to establish and maintain effective 
relationships, may, reflect difficulty in establishing and 
maintaining effective work and social relationships.  
However, such symptomatology is consistent with a disability 
rating of 50 percent under DC 9411.

The Board also notes the veteran's GAF scores of record, 
ranging from 43 on private counseling session in August 2006 
to 55 on VA examination in 2005.  GAF scores ranging from 51 
to 60 reflect more moderate symptoms (e.g., flat affect and 
circumstantial speech, occasional panic attacks) or moderate 
difficulty in social, occupational, or school functioning 
(e.g., few friends, conflicts with peers or co- workers).  
See 38 C.F.R. § 4.130; American Psychiatric Association's 
DIAGNOSTIC AND STATISTICAL MANUAL FOR MENTAL DISORDERS, 
Fourth Edition (DSM-IV).  Scores ranging from 41 to 50 
reflect serious symptoms (e.g., suicidal ideation, severe 
obsessional rituals, frequent shoplifting) or any serious 
impairment in social, occupational or school functioning 
(e.g., no friends, unable to keep a job).  Id.  The Board has 
considered these scores.  However, the veteran's PTSD has not 
been productive of such serious symptoms as suicidal 
ideation, severe obsessional rituals, or frequent 
shoplifting, and has not caused such serious impairment in 
social or occupational functioning as an inability to keep a 
job or having no friends.  The Board acknowledges that the 
veteran's PTSD has been productive of symptoms such as flat 
affect, and might have caused such moderate difficulty in 
social and occupational functioning as having few friends and 
conflicting with co-workers.  However, the Board finds these 
symptoms to be consistent with a disability rating of 50 
percent under DC 9411, the criteria of which lists, in part, 
symptoms of occupational and social impairment with reduced 
reliability and productivity due to such symptoms as 
flattened affect and difficulty in establishing and 
maintaining effective work and social relationships.  Thus, 
even considering the veteran's GAF scores, the Board does not 
find the veteran's PTSD to more closely approximate a 70 
percent rating than a 50 percent rating under DC 9411.

The Board furthermore notes the veteran's and his 
representative's contentions during his January 2006 RO 
hearing that the January 2005 VA examination should be 
considered to have less probative value than other 
examinations because, while the January 2005 VA examiner 
reviewed the September 2004 private psychological 
examination, the VA examiner did not review the claims folder 
in its entirety, including the veteran's service medical 
records.  However, the Board does not find the January 2005 
VA examination to have less probative value.  At the time of 
the January 2005 VA examination, the September 2004 private 
psychological examination was, in fact, the only medical 
evidence of record relating to any mental disorder.  In this 
regard, the Board notes that the veteran's service medical 
records do not reflect any indication of a mental disorder, 
and there are no post-service medical records indicating any 
mental disorder until the September 2004 psychological 
examination.  Furthermore, the Board notes that the veteran's 
current level of mental disability is what is at issue, 
rather than the existence or disability level of any mental 
disorder prior to the veteran's effective date of service 
connection for PTSD in November 2004.  Moreover, the Board 
notes that its decision is based on the total evidence of 
record, and not only the January 2005 VA examination.

The Board acknowledges that, while the veteran has been able 
to retain at least some degree of employment and social 
relationships, the veteran's PTSD has been productive of 
occupational and social impairment.  However, occupational 
and social impairment are included in the criteria for a 50 
percent rating under DC 9411, as well as a 70 percent rating, 
and, in this case, the record simply does not demonstrate 
PTSD symptomatology of the level of severity contemplated by 
the criteria for a 70 percent rating under DC 9411.  The 
medical evidence demonstrates that the veteran's PTSD is 
mainly productive of flattened and blunted affect, depressed 
mood, anger, chronic sleep impairment due to nightmares.  The 
Board thus finds that his PTSD more closely approximates the 
rating criteria for a 50 percent rating than those for a 70 
percent rating under DC 9411.

Accordingly a disability rating in excess of 50 percent for 
PTSD is not warranted.

The Board notes that the veteran is free to submit additional 
evidence in the future to support a claim for an increased 
disability rating, such as additional medical evidence that 
his disability has gotten worse.

In reaching these determinations, the Board has considered 
the doctrine of reasonable doubt.  However, as the 
preponderance of the evidence is against the veteran's claim, 
the doctrine is not applicable.  Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).


ORDER

Entitlement to an initial disability rating in excess of 50 
percent for PTSD is denied.



____________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


